Citation Nr: 1020172	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1970.  He served in the Republic of Vietnam (RVN) from 
September 2, 1968 to August 23, 1969.  The Veteran was 
awarded the Combat Infantryman Badge (CIB). 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By that rating action, the RO 
denied service connection for PTSD and a back disorder.  The 
Veteran appealed the RO's February 2006 rating action to the 
Board. 

The appeal is REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that it must remand the claims for service 
connection for PTSD and a low back disorder for appropriate 
medical clarification.  Accordingly, further appellate 
consideration will be deferred and these claims are remanded 
to the RO/AMC for action, as described in the directives 
outlined in the indented paragraphs below.

The Veteran claims that he has PTSD and a low back disorder 
as a result of having been exposed to combat during his 
military service in the RVN.  Regarding his low back 
disorder, he maintains that while engaged in combat with the 
enemy, another soldier jumped into his foxhole and landed on 
him.  He alleges that he was treated with ice by a field 
medic.  He also contends that his low back disorder is the 
result of having carried a 60 to 80-pound backpack during 
military service.  

The Veteran's award of the CIB establishes combat 
participation.  Thus, his account of in-service events is 
presumed credible.  38 C.F.R. § 3.304(f) (2009).

In support of his claim for service connection for PTSD, the 
Veteran submitted a December 2005 report prepared by A. I. 
E., M. D., a pulmonologist.  Dr. A. I. E. related that the 
Veteran had been a longstanding patient, and for many years, 
he had demonstrated anxiety and sleep problems that dated 
back at least to his RVN military service.  Dr. A. I. E. 
opined that the Veteran had PTSD that was "most likely 
addressed to his time in the war."  

Dr. A. I. E. did not provide the basis of his observation 
that the Veteran had PTSD, and the record does not show 
whether the pulmonologist rendered this diagnosis; whether he 
was aware of any treating physicians who had so diagnosed the 
Veteran with the disorder, or whether his observation was 
based on the Veteran's self-reported account of events that 
occurred during and after military service.

A February 2007 VA examiner opined, after a review of the 
claims file, to include the Veteran's combat history in the 
RVN, that he did not meet the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria 
for PTSD and that there was no clinical evidence of other 
Axis I disorders.  

In order to properly determine if a grant of service 
connection for PTSD is warranted, the Board finds that the 
February 2007 examiner must clarify his finding that the 
Veteran did not meet the DSM-IV criteria for PTSD and that 
there was no evidence of other Axis I disorders, particularly 
in light of the Dr. A.I. E.'s favorable opinion and the 
Veteran's spouse's statement as to his nightmares.  (See 
January 2006 statement of B. J. M. to VA).  In addition, all 
medical records pertaining to Dr. A. I. E.'s treatment of the 
Veteran for PTSD must be associated with claims file on 
remand to the RO/AMC. 

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for service 
connection for PTSD for further clarification.  See Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 
(2009) (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).
Concerning the Veteran's claim for service connection for a 
low back disorder, service treatment records (STRs) reflect 
that in June 1969 he complained of back pain that was 
associated with a febrile-type illness, as opposed to being 
the result of combat-related trauma.  On a February 1970 
service discharge examination report, the Veteran's spine was 
evaluated as normal.  On a February 1970 Report of Medical 
History, the Veteran denied having had any back trouble.  On 
DA Form 3082-R, Statement of Medical Condition, dated in 
March 1970, the Veteran indicated that there had not been any 
change in his medical condition.  

There is conflicting medical evidence of record in showing 
that the Veteran's current low back disorder is a result of 
his combat military service.  In support of the claim is a 
November 2005 report prepared by Dr. S. S. B. of Binder 
Chiropractic.  Dr. S. S. B. diagnosed the Veteran, in part, 
with lumbar segmental dysfunction.  Dr. S. S. B. opined that 
it was evident from the degree of spinal degeneration that 
the Veteran's current spinal condition (lumbar segmental 
dysfunction) had its onset many years ago when he carried a 
60-80-pound backpack during military service in the RVN.  Dr. 
S. S. B. noted that the Veteran's life history did not 
contain any other physically traumatic experiences.  Dr. S. 
S. B. concluded that the Veteran's low back condition was 
likely as not caused during his military service and that it 
had deteriorated over the years.  

In contrast to Dr. S. S. B.'s favorable opinion is a March 
2007 VA physician's assistant's opinion.  After a review of 
the claims file, which included the above-cited service and 
medical history, the VA physician's assistant diagnosed the 
Veteran with, in part, lumbar sacral strain that was 
associated with numbness at the base of the neck and lower 
back pain.  The VA physician's assistant concluded that 
because of a lack of documentation of an injury and/or 
treatment in the service medical records, he was unable to 
provide an opinion on the etiology of the Veteran's lumbar 
sacral strain without resorting to speculation.  

As noted in the analysis above, the record establishes that 
the Veteran engaged in combat with the enemy during active 
military service in the RVN.  Thus, his account of the in-
service "fox hole" event is presumed credible.  38 C.F.R. 
§ 3.304(f) (2009).
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2009).  Although the Veteran is 
competent to report the onset of a low back disorder during 
military service, and the continuity of symptoms after 
service, he is not competent to diagnose or to relate any 
current low back disorder to his active service.  
Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. (2006).  The examiner on remand 
should specifically reconcile the opinion with the above-
cited November 2005 and March 2007 private and VA opinions 
that are in support of and against the claim for service 
connection for a low back disorder.  

In addition, as the March 2007 VA examination report was 
conducted by a physician's assistant and the examination 
report was not signed by a physician, a remand is necessary 
in order to afford the Veteran the benefits of adequate 
medical examinations.  See VA Adjudication Procedure Manual 
M-21 Part VI, § 1.07(d) ("Manual M-21-1"). 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Ascertain whether the Veteran has 
received any medical treatment for his 
claimed PTSD and low back disorder that 
is not evidenced by the record.  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file, specifically all 
treatment records of A. I. E. M. D., 
particularly with regard to PTSD, as 
well as any other treating physician 
who has diagnosed the Veteran with 
PTSD.  The RO/AMC must obtain these 
records and associate them with the 
claims folder.


2.  After any additional medical evidence 
has been received and associated with the 
claims file pursuant to the above-
requested development, the RO/AMC must 
arrange for a review of the claims file 
by the February 2007 VA examiner, or 
other appropriate health care provider.  
The February 2007 examiner, or other 
appropriate health care provider, must 
review any additional medical records 
obtained pursuant to the directives 
above, Dr. A. E.'s December 2005 opinion, 
and the Veteran's spouse's January 2006 
statement (as to nightmares) and provide 
an opinion as to whether the Veteran has 
PTSD caused by, or that had its onset 
during, his period of military service in 
the RVN.  The examiner must be informed 
that the Veteran had verified combat 
service in the RVN, and that his account 
of in-service events during combat is 
presumed credible. 

The claims folder, and a copy of this 
remand, must be reviewed by the February 
2007 examiner, or other health care 
provider, in conjunction with his or her 
review, and he or she must acknowledge 
receipt and review of these materials in 
any report generated.  If the February 
2007 examiner, or other health care 
provider, cannot respond to this inquiry 
without resorting to speculation, he or 
she should so state.

In reaching the above-requested opinion, 
the February 2007 VA examiner, or other 
appropriate health care provider, must 
comment on the following service and 
post-service treatment records as it 
pertains to the Veteran's claimed PTSD: 

(i) DD 214, reflecting that the Veteran 
was awarded the CIB; 

(ii) February 1970 service discharge 
examination report, reflecting that the 
Veteran was found to have been 
psychiatrically "normal;"  

(iii) February 1970 Report of Medical 
History, showing that the Veteran denied 
having had depression or excessive worry, 
and nervous trouble;

(iv) DA Form 3082-R, Statement of Medical 
Condition, dated in March 1970, wherein 
the Veteran indicated that there had not 
been any change in his medical condition;

(v) December 2005 report, prepared by A. 
I. E., M. D., showing that for many 
years, the Veteran had demonstrated 
anxiety and sleep problems that dated 
back, at least, to his military service 
in the RVN.  Dr. A. E. opined that the 
Veteran had PTSD that was "most likely 
addressed to his time in the war;" and 

(vi) January 2006 statement of J. B. M., 
addressing the Veteran's nightmares.

In reaching the foregoing opinion, the 
examiner must elicit from the Veteran and 
record a complete medical history.  If 
the examiner cannot respond to this 
inquiry without resort to speculation, he 
or she should so state.

3.  Schedule the Veteran for a VA 
orthopedic examination in order to 
determine the nature and likely etiology 
of any currently diagnosed low back 
disorder. The purpose of this examination 
is to determine the etiological 
relationship, if any, between any 
currently diagnosed low back disorder and 
the Veteran's period of active military 
service.  The following considerations 
will govern the orthopedic examination:

a.  The Veteran's claims file, to include 
a complete copy of this remand, must be 
provided to the physician designated to 
examine the Veteran, and the examination 
report or an addendum, should reflect 
consideration of the claims file.  

b.  Based on his/her review of the case, 
the examiner must opine as to whether the 
Veteran currently has a low back disorder 
that was caused by any incident of active 
service, including the Veteran's account 
(presumed credible) of being injured in a 
"fox hole" as describe above.  

The VA orthopedic examiner is requested 
to comment on the following service and 
post-service treatment records as it 
pertains to the Veteran's low back 
disorder in rendering his or her opinion: 

i) DD 214, reflecting that the Veteran 
was awarded the CIB; 

(ii) June 1969 service treatment record, 
containing a notation of low back pain 
that was associated with a febrile-type 
illness; 

(iii) February 1970 service separation 
examination report, reflecting that the 
Veteran's spine was evaluated as 
"normal;"  

(iv) February 1970 Report of Medical 
History, wherein the Veteran denied 
having had back trouble;  

(v) DA Form 3082-R, Statement of Medical 
Condition, dated in March 1970, wherein 
the Veteran indicated that there had not 
been any change in his medical condition;

(vi) November 2005 report, prepared Dr. 
S. S. B., who opined that it was evident 
from the degree of spinal degeneration 
that the Veteran's current spinal 
condition had its onset many years ago 
when he carried a 60-80-pound backpack 
during military service in the RVN.  Dr. 
S. S. B. concluded that the Veteran's 
[low back] condition (lumbar segmental 
dysfunction) was likely as not caused 
during his military service, had 
deteriorated over the years and was 
becoming progressively worse; and

(vii) March 2007 VA examination report, 
containing a VA physician's assistant's 
conclusion that because of a lack of 
documentation of an injury and/or 
treatment in the service medical records, 
he was unable to provide an opinion on 
the etiology of the Veteran's lumbar 
sacral strain without resorting to 
speculation.  

In reaching the foregoing opinion, the 
examiner must elicit from the Veteran and 
record a complete medical history.  If 
the examiner cannot respond to this 
inquiry without resort to speculation, he 
or she should so state.

4.  If an additional psychiatric 
examination is scheduled in conjunction 
with the claim for service connection for 
PTSD, the RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above has been completed, 
the RO/AMC should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing health care 
provider for corrective action.   

6.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims for 
service connection for PTSD and low back 
disorder.  If any benefit sought on 
appeal is denied, the RO/AMC should issue 
a supplemental statement of the case to 
the Veteran and his representative, and 
provide them with an opportunity to 
respond before the case is returned to 
the Board.  

The purpose of this remand is to assist the Veteran with the 
substantive development of his claims for service connection 
for PTSD and low back disorder.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for the scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for a 
scheduled VA examination may result in the denial of that 
claim.  38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


